Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/10/2022, with respect to the previous objections to claim 18 have been fully considered and are persuasive.  Applicant has amended the claim to obviate the issues.  The previous objections to claim 18 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 5/10/2022, with respect to the previous 112(b) rejections of claims 18 & 21 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issue.  The previous 112(b) rejections of claims 18 & 21 to have been withdrawn. 

Applicant’s arguments, see Remarks, filed 11/2/2021, with respect to the previous 103 rejection(s) of claim(s) 1 under modified Gates have been fully considered and are persuasive.  Applicant has amended claim 1 regarding the controller activating the pump to cause pulses for a second time period, that does not appear to be taught by modified Gates.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gates, Schroeder, Reynier, and previously cited Timmons et al. (US 20170120311).  Timmons teaches a pulsation of a pump provides additional mechanical action for scouring effect (see [0010]).  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 7-19, 21-23 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention
Claim 1 recites “wherein the system controller activates the pump to pressure pulses in the fluid circulating through the at least one food dispenser for a duration of a second time period that is less than the first time period”.  Examiner found general support for pulsing a pump (see Applicant’s specification, [0184]).  Examiner is not clear to the support for these time periods.  Examiner requires clarification as to the support for which time period(s) Applicant is referencing regarding the circulating and the pulsing, wherein the second time period is less than the first time period.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-8, 10-17, & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gates et al. (US 20130140328, “Gates”) in view of Reynier (FR 2498693), Schroeder (US 6446659), and Timmons et al. (US 20170120311).  Examiner has provided a machine translation of Reynier.
Gates teaches a food and beverage dispenser cleaning system comprising the following of claim 1 except where underlined:

For Claim 1:
A system for cleaning at least one food dispenser, comprising: 
at least one water inlet (see Figures 1-5, water inlet solenoid valve 52.  Refer to associated water conduit); 
at least one fluid outlet in communication with at least one fluid inlet (see Figures 1-5, refer to conduit(s) downstream of pumps 62 & 86 and check valves 38 & 48).  Examiner considers the conduits adjacent to the barrels 90 & 92 as reading on the fluid inlet and/or fluid outlet; 
a pump controllably driven by a variable speed motor disposed between and in fluid communication with the at least one fluid inlet and the at least one fluid outlet (see Figures 1-5, pumps 62 & 86); 
a cleaning product inlet controllably supplying a cleaning product fluid between the at least one fluid inlet and the at least one fluid outlet (see Figure 1-5, valve 58, sanitizer pump 60, sanitizer BIB 94.  Refer to associated sanitizer conduit); 
a discharge outlet controllably draining fluid from the at least one food dispenser (see Figures 1-5, drain solenoid valve 88.  refer to associated outlet conduit); 
a first hose connectable to the at least one fluid outlet and removably connectable to the at least one food dispenser at a first location; 
a second hose connectable to the at least one fluid inlet and removably connectable to the at least one food dispenser at a second location; 
a system controller operating the system, and operatively connected with the at least one food dispenser (see Figures 1-6, CIP system 100, microcontroller 288.  [0048]); and 
wherein the system is arranged to circulate fluid through the at least one food dispenser for a first time period to clean the at least one food dispenser and wherein the system controller activates the pump to pressure pulses in the fluid circulating through the at least one food dispenser for a duration of a second time period that is less than the first time period (see Figures 5-6.  Refer to “circulate” steps in Figure 6).  Examiner notes that the pulsing is an intended use of the system, as this “pulsing” has not technically been attributed to the controller (see MPEP 2114, MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART).  Examiner considers that modification by Reynier below teaches the pump requirements necessary for this functionality.    

Regarding the pump being driven by a variable speed motor, Examiners considers it well-known to use variable speed motors and refers to Reynier, who teaches pump(s) using variable speed motors (see Reynier’s Figures 1-3, centrifugal pump 22, variable speed motors 19 & 25.  machine translation, page 2, lines 69 page 3, lines 101-110).  Using a pump with a variable speed motor as taught by Reynier to replace Gates’ pumps 62 & 86 constitutes a simple substitution of pumps still resulting in the transfer of fluid (see MPEP 2143, "(B) Simple substitution of one known element for another to obtain predictable results”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gates and more particularly to use a pump with variable speed motor as taught by Reynier for Gates’ pumps 62 & 86 because said modification constitutes a simple substitution of pumps.  

Regarding the hoses and removable connections, Examiner notes that Gates already teaches some form of removability/separability (see Figures 1-5, 12-14, 18-19, BIB connectors 66 & 82, CIP connectors 70 & 80.  [0052]-[0058]),  considers further separating the conduits adjacent the barrel (e.g. downstream pumps 62 & 86, and downstream check valves 38 & 48) into releasably fastened additional conduits would be the obvious act of making separable (see MPEP 2144.04, “Making Separable”), which would predictably offer maintenance/repair advantages (e.g. replacing only one of several releasably fastened conduits as opposed to the entire conduit).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gates and more particularly to make the conduits adjacent the barrel (e.g. downstream pumps 62 & 86, and downstream check valves 38 & 48) releasably fastened because said modification is the obvious act of making separable.  

Regarding the use of hose(s), Examiners it well-known to use hoses to connect cleaning/sanitizing systems to dispensers and it appears Gates already utilizes some form of hose connection (see Gates’ Figures 1-5, 12-14, CIP connector 70, hose connector 176.  [0056]-[0058]).   If challenged, Examiner additionally refers to Schroeder (see Figure 1, product dispenser 13, hose 29).  One of ordinary skill in the art would know that the fundamental benefit of using a hose is its flexibility compared to a rigid conduit/piping. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gates and more particularly for the conduit(s) to be hoses because hoses are conventionally used in the cleaning/dispensing arts in view of Gates’ CIP connector 70 and/or Schroeder, and would predictably grant flexibility.  

Regarding the system controller pulsing the pump, Timmons however, teaches optional pulsation of a pump provides additional mechanical action for scouring effect (see [0010]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gates and more particularly to optionally pulse the pump as taught by Timmons so as to provide additional mechanical action for scouring effect.

Regarding the duration of the pulsing and the first/second time periods, Examiner considers the claim language does not appear to distinguish over modified Gates.  For instance, even if circulating required pulsing for a time period (e.g. 10 minutes), the system controller still pulses for a time period less than that (e.g. 5 minutes).  The claim language simply necessitates pulsing during the duration of a second time period, and does not appear to prohibit further pulsing during the duration of a first time period.  

Modified Gates teaches claim 1.
Modified Gates also teaches the following:

For Claim 2: 
The system of claim 1, wherein the fluid comprises water, a cleaning solution, or combinations of water and cleaning solution (see Gates’ Figures 1-5.  [0064]-[0071]).

For Claim 3:
The system of claim 2, wherein the first hose is removably connected to the at least one food dispenser (refer to claim 1 rejection in view of making separable and Schroeder regarding the hose).

For Claim 5:
The system of claim 3, further comprising an outlet attachment connected to the second hose and shaped to removably attach to an outlet on the at least one food dispenser (refer to claim 1 rejection.  see Gates’ Figures 1-5, 12-14, CIP connector 70, hose connector 176.  [0056]-[0058]).  Gates already teaches the use of hose connector(s).  Regarding making the hose connector removable, Examiner again cites case law regarding making separable (see MPEP 2144.04, “Making Separable”).  Examiner further notes that the food dispenser is not positively claimed and is an intended use/application of the system (see MPEP 2114, MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART). 

For Claim 7:
The system of claim 2, wherein the first hose is removably connected to the food dispenser, and further comprising a nozzle attachment connected to the second hose and removably attached to a food dispenser nozzle (refer to claim 1 rejection.  see Gates’ Figures 1-5, 12-14, CIP connector 70, hose connector 176.  [0056]-[0058]).  Gates already teaches the use of hose connector(s).  Regarding making the hose connector removable, Examiner again cites case law regarding making separable (see MPEP 2144.04, “Making Separable”).  Examiner further notes that the food dispenser is not positively claimed and is an intended use/application of the system (see MPEP 2114, MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART).

For Claim 8:
The system of claim 2, wherein the system controller selectively operates the at least one food dispenser during cleaning (see [0066]).  Gates teaches rotating the beater bars in the barrels 90 & 92.

For Claim 10:
The system of claim 2, further comprising a gas inlet controllably communicating with the fluid outlet to inject a gas through the at least one food dispenser to purge fluid therefrom (see Gates’ Figures 1-5, air solenoids 18, 20, 26, & 28.  refer to associated conduits).  Gates teaches various valves/solenoids which admit gas to the barrels 90 & 92.

For Claim 11:
The system of claim 10, further comprising a compressor, and wherein the gas is filtered air (see Figures 1-5, air pump 2, air filter 4.  [0080]).

For Claim 12:
The system of claim 2, wherein the system controller fills the at least one food dispenser with water, agitates the water within the at least one food dispenser, and discharges the water from the at least one food dispenser (see Gates’ Figures 1-6.  Refer to steps 108-134 in Figure 6.  [0064]-[0071])  Gates teaches various filling steps pertaining to flushing/cleaning/sanitizing, which would be associated with water.  The various filling steps are followed by corresponding agitation/circulation and draining steps.  

For Claim 13: 
The system of claim 12, wherein the system controller fills the at least one food dispenser with a heated cleaning solution, circulates the heated cleaning solution through the at least one food dispenser for a predetermined period, and flushes the heated cleaning solution from the at least one food dispenser (see Gates’ Figures 4 & 6, steps 116-122, 130-138.  [0048], [0068]-[0071], [0076]-[0079]).

For Claim 14:
The system of claim 1, further comprising a fluid heater disposed between the at least one fluid inlet and the at least one fluid outlet (see Figures 1-5, heater 74.  [0066]).

For Claim 15:
The system of claim 13, wherein the cleaning solution is heated to a temperature between 140°F and 175°F (see Gates’ Figure 6, steps 118 & 132.  [0048], [0068]-[0071], [0076]-[0079]).  Gates teaches 145 °F & 170 °F in Figure 6, with the cleaning agent being applicable during barrel cleaning as well as the heated water sanitization.  Gates also teaches a range of 161-182 °F, which constitutes an obvious overlap of ranges (see MPEP 2144.05, “OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS).  Tampering with temperature would also be routine optimization (see MPEP 2144.05, “Routine Optimization”)

For Claim 16:
The system of claim 1, further comprising a second fluid outlet and a second fluid inlet, each connected to a second food dispenser (refer to claim 1 rejection in view of making separable and Schroeder regarding the hose.  See Gates’ Figures 1-5, barrels 90 & 92).  Gates teaches treating a pair of barrels 90 & 92, such that there would be another set of fluid inlets/outlets.

For Claim 17:
The system of claim 15, wherein the system cleans a second food dispenser at the same time that the at least one food dispenser is cleaned (see [0064]-[0071]).  The various cleaning activities reference to both barrels 90 & 92.

For Claim 22: 
The system of claim 12, wherein the agitation comprises rocking a motor that drives a beater or auger (see Gates’ [0066].  Refer to “agitation of the solution may occur in the barrel 90, 92 by rotating beater bars (not shown) inside barrel 90, 92, in clockwise and counterclockwise directions).

Claims 9 & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gates et al. (US 20130140328, “Gates”) in view of Reynier (FR 2498693), Schroeder (US 6446659), and Timmons et al. (US 20170120311) as applied to claims 1 & 2 above, and further in view of Brunswick et al. (US 20100024844, “Brunswick”).
Modified Gates teaches claims 1 & 2.
Modified Gates does not appear to teach the following:

For Claim 9:
The system of claim 2, further comprising a cold water inlet, and a discrete mixing chamber configured to mix the fluid with the cold water to lower a temperature of the fluid to at or below a predetermined temperature before the fluid is discharged from the system.

Examiner however, considers it well-known in the cleaning arts to cool drain/waste water using cold water and refers to Brunswick, who teaches for warewash machines to cool drain water to comply with plumbing codes for draining by flushing cold water down the drain with the drain water (see [0002]).  Gates already identifies a need to cool before draining (see Gates’ Figure 6, steps 136 & 138), and adding cold water to keep the drain water below a particular temperature would be a predictable variation of Gates so as to comply with plumbing/draining codes (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).  
Examiner notes that a “mixing chamber” can be broadly construed to be any portion of the drain line of Gates where the added cold water mixes with the drain water, which can be considered a “mixing manifold”.  For example, Brunswick teaches mixing hot and cold water via a mixing line/manifold (see Brunswick’s Figure 1, input line 56, hot water input 58, cold water input 62).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gates and more particularly, to apply a cold water inlet so as to cool the drain water as taught by Brunswick to comply with temperature requirements under plumbing/draining codes.  

Modified Gates is also considered to read on the following:

For Claim 21:
The system of claim 1, wherein the system controller selectively operates a first food dispenser of the at least one food dispenser during cleaning, and wherein the first hose is removably connected to the first food dispenser (refer to claim 3 & 8 rejections.  see Gates’  [0066].  refer to claim 1 rejection in view of making separable and Schroeder regarding the hose), and further comprising:
a nozzle attachment connected to the second hose and configured to removably attach to a food dispenser outlet (refer to claim 6 rejection.  refer to claim 1 rejection.  see Gates’ Figures 1-5, 12-14, CIP connector 70, hose connector 176.  [0056]-[0058]).  Gates already teaches the use of hose connector(s).  Regarding making the hose connector removable, Examiner again cites case law regarding making separable (see MPEP 2144.04, “Making Separable”); 
a cold water inlet (refer to claim 9 rejection regarding Brunswick.  See Brunswick’s [0002]); 
a discrete chamber having a volume that facilitates mixing heated fluid with cold water to lower a temperature of the heated fluid to at or below a predetermined temperature before the fluid is discharged from the system (refer to claim 9 rejection regarding Brunswick and mixing manifold.  see Brunswick’s Figure 1, input line 56, hot water input 58, cold water input 62); 
a second fluid outlet and a second fluid inlet, each removably connected to a second food dispenser separately from or in conjunction with the first food dispenser (refer to claim 1 rejection regarding making separable.  see Gates’ barrels 90 & 92); and 
a gas inlet controllably communicating with the at least one fluid outlet for injecting a gas through the first food dispenser to purge fluid therefrom (refer to claim 10 rejection.  see Gates’ Figures 1-5, air solenoids 18, 20, 26, & 28.  refer to associated conduits).  Gates teaches various valves/solenoids which admit gas to the barrels 90 & 92.
wherein the system controller fills the at least one food dispenser with water three times, agitates the water within the at least one food dispenser after each fill, discharges the water from the at least one food dispenser after each agitation, fills the at least one food dispenser with a heated cleaning solution, circulates the heated cleaning solution through the at least one food dispenser for a predetermined period, and flushes the heated cleaning solution from the at least one food dispenser (see Gates’ Figures 1-6.  Refer to steps 108-134 in Figure 6.  [0064]-[0071]).  Gates teaches various fill steps, agitate/circulate steps, and drain steps.  Gates also teaches a clean step S116 and a sanitize step S130,

Claims 18-19, & 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gates et al. (US 20130140328, “Gates”) in view of Reynier (FR 2498693), Schroeder (US 6446659), Timmons et al. (US 20170120311), and Brunswick et al. (US 20100024844, “Brunswick”) as applied to claim 9 above, and further in view of Ellis et al. (GB 398440, “Ellis”).
Modified Gates teaches claim 9.
Examiner considers the same rejection basis would apply to claim 18 as follows except where underlined:

For Claim 18:
The system of claim 1, wherein the system controller selectively operates a first food dispenser of the at least one food dispenser during cleaning, and wherein the first hose is removably connected to the first food dispenser (refer to claim 3 & 8 rejections.  see Gates’  [0066].  refer to claim 1 rejection in view of making separable and Schroeder regarding the hose), and further comprising: 
a nozzle attachment connected to the second hose to removably attach the second hose to a food dispenser outlet of the first food dispenser (refer to claim 6 rejection.  refer to claim 1 rejection.  see Gates’ Figures 1-5, 12-14, CIP connector 70, hose connector 176.  [0056]-[0058]).  Gates already teaches the use of hose connector(s).  Regarding making the hose connector removable, Examiner again cites case law regarding making separable (see MPEP 2144.04, “Making Separable”); 
a cold water inlet (refer to claim 9 rejection regarding Brunswick.  See Brunswick’s [0002]); 
a discrete chamber having a volume that allows mixing heated fluid with cold water to lower a temperature of the heated fluid to at or below a predetermined temperature before the fluid is discharged from the system and wherein the chamber has an axis along a length with a tapered outlet at a first end and an inlet for fluid at a second end, where the first and second ends are axially aligned, and an inlet for the cold water is radial to and offset from the axis (refer to claim 9 rejection regarding Brunswick and mixing manifold.  see Brunswick’s Figure 1, input line 56, hot water input 58, cold water input 62); 
a second fluid outlet and a second fluid inlet, each removably connected to a second food dispenser separately from or in conjunction with the first food dispenser (refer to claim 1 rejection regarding making separable.  see Gates’ barrels 90 & 92); and 
a gas inlet controllably communicating with the at least one fluid outlet and injecting a gas through the first food dispenser to purge fluid therefrom (refer to claim 10 rejection.  see Gates’ Figures 1-5, air solenoids 18, 20, 26, & 28.  refer to associated conduits).  Gates teaches various valves/solenoids which admit gas to the barrels 90 & 92.

Examiner however, considers mixing hot and cold fluids using a tee as well-known and refers to Ellis (see Ellis’ Figure 1, hot water pipe 30, cold water pipe 31, valves 32 & 33. refer to tee).  Examiner considers a tee would read on the claimed mixing chamber, as it tapers (e.g. reduces in thickness) from the midsection to the outlet end.  Additionally, one inlet is axially aligned with the outlet, while another inlet is perpendicular.  Applying a tee to mix the hot fluid with cold water so as to lower the temperature as suggested by Brunswick would yield a predictable variation thereof (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).  
Examiner notes that while Ellis’ tee would have the cold water/fluid inlet be axial with the tee outlet and the hot water/fluid inlet perpendicular with the tee outlet which is the reverse of Applicant’s claimed arrangement, Examiner considers inverting the arrangement of the hot/cold fluid inlets would be an obvious reversal of parts/rearrangement of parts (see MPEP 2144.04, “Reversal of Parts”, “Rearrangement of Parts).  Inverting the positioning  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gates and more particularly: 1) to apply a tee to mix the hot fluid with cold water/fluid prior to draining because tees are commonly used in fluid-handling in view of Ellis , and 2) for the hot and cold fluid inlets of the tee to be inverted because said modification is an obvious reversal of parts/rearrangement of parts.    

Modified Brunswick teaches claim 18.
Modified Brunswick also teaches the following:

For Claim 19:
The system of claim 18, wherein the system controller fills the at least one food dispenser with water, agitates the water within the at least one food dispenser, and discharges the water from the at least one food dispenser, and fills the at least one food dispenser with a heated cleaning solution, circulates the heated cleaning solution through the at least one food dispenser for a predetermined period, and flushes the heated cleaning solution from the at least one food dispenser (see Figures 1-6.  Refer to steps 108-134 in Figure 6.  [0065]-[0071])  Gates teaches various filling steps pertaining to flushing/cleaning/sanitizing, which would be associated with water and/or the cleaner/sanitizer.  The various filling steps are followed by corresponding agitation/circulation and draining steps.

For Claim 23: 
The system of claim 9, wherein the mixing chamber has an outlet and an inlet for the fluid that are axially aligned and an inlet for the cold water that is perpendicular to and offset from the axis (refer to claim 18 rejection).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718